Title: To George Washington from de Beaulieu, 25 July 1796
From: Beaulieu, de
To: Washington, George


        
          
            My General
            
              July 25th 1796
            
          
          As I know your kind heart, I put myself into your hands, I like better to address myself to God than to his Saints. My Wife is taken away from me as a second Penelope indeed with some modifications, for it is because we have been under an obligation all last Winter till now, that She is tore from my Arms: great Gods! Such are the virtuous men of our age! If I was born of low conditioned Parents, I would be used to hard labors and I could make out for myself or at least I should know a trade which I would make use of. but having been only a Cultivator in the Colonies, and deprived of every thing which I possessed, I am in extreme want, and I address myself to your good heart. I cannot go back to my home, because the flag Vessels carry over only Women and old Men. perhaps some new sacrifice will be made of them: as it happened at the last disturbances of the Cape. I was not here when you had shared the World: and in consequence I have not an Inch of ground. if some pieces of land were remaining uncultivated near some City I should bless you all the moments of my life if you would do me the honor of admitting me amongst those who have the happiness to live under Your laws: for I possess nothing at all but tenderness for

my Wife, who expresses to me her satisfaction of joining again with me, if I could procure her an easy existence.
          I make vows for the conservation of Your precious days and I am—very great and mighty General, president & Dictator with very great respect Your very humble obedient Servant
          
            (signed) debeaulieu
          
        
        
          living at Baltimore on the road of the point in a Wooden house.
        
      